IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA17-778

                                 Filed: 6 March 2018

North Carolina Industrial Commission, I.C. No. 13-005153

WILLARD BRIGGS, Employee, Plaintiff

              v.

DEBBIE’S STAFFING, INC., Employer, N.C. INS. GUAR. ASS’N, Carrier;
EMPLOYMENT PLUS, Employer, N.C. INS. GUAR. ASS’N; and PERMATECH,
INC., Employer, CINCINNATI INS. CO., Carrier, Defendants.


        Appeal by plaintiff from opinion and award entered 31 March 2017 by the

North Carolina Industrial Commission. Heard in the Court of Appeals 29 November

2017.


        Wallace and Graham, P.A., by Edward L. Pauley, for plaintiff-appellant.

        Teague Campbell Dennis & Gorham, LLP, by John A. Tomei and Matthew D.
        Flammia, for defendants-appellees Employment Plus and NCIGA.

        Muller Law Firm, PLLC, by Tara Davidson Muller, and Anders Newton, PLLC,
        by Gregg Newton, for defendants-appellees Permatech and Cincinnati
        Insurance.

        Cranfill Sumner & Hartzog LLP, by Buxton S. Copeland and Tracy C. Myatt,
        for defendants-appellees Debbie’s Staffing and NCIGA.


        DAVIS, Judge.


        In this workers’ compensation appeal, we revisit the issue of whether an

employee is required to present expert medical evidence in order to establish that the

conditions of his employment placed him at a greater risk than members of the
                         BRIGGS V. DEBBIE’S STAFFING, INC.

                                 Opinion of the Court



general public for contracting a disease. Willard Briggs appeals from the opinion and

award of the North Carolina Industrial Commission denying his claim for workers’

compensation benefits in which he alleged that his asthma resulted from his working

conditions. Because we conclude the Industrial Commission properly found that

Briggs failed to offer expert medical evidence showing that his job actually placed

him at a greater risk of contracting asthma, we affirm.

                     Factual and Procedural Background

      The facts of this case involve events that occurred during Briggs’ employment

with Permatech, Inc. (“Permatech”) and two staffing agencies — Debbie’s Staffing,

Inc. (“Debbie’s Staffing”) and Employment Plus. Briggs worked for Permatech from

14 June 2010 to 25 April 2012. Permatech and Debbie’s Staffing served as his joint

employers from 14 June 2010 to 22 April 2012. Permatech and Employment Plus

served as his joint employers from 23 April 2012 to 25 April 2012.

      Permatech is a refractory manufacturer that makes “precast troughs and

molds that are used in the molten metal industry.” Briggs worked as a ceramic

technician at the Permatech facility in Graham, North Carolina. A portion of his time

was spent working on a “Voeller” machine — a large, circular mixing machine

containing a blade that mixes dry ingredients with water. Briggs also worked on

“smaller molds in other areas of the plant or helping to cast small parts.” The dry

ingredients that were mixed in the Permatech machines included “alumina silicate,



                                        -2-
                          BRIGGS V. DEBBIE’S STAFFING, INC.

                                   Opinion of the Court



cement (calcium aluminate), cristobalite, quartz, fused silica, fumed silica, and silicon

carbide . . . .”

       Due to the dusty environment created by the Voeller machine, Permatech

employees were required to wear respiratory protection masks while working around

the machine. Briggs was provided with a P95 mask, “which filters out 95 percent of

the airborne particulate that is respirable.”        In addition, near the end of his

employment at Permatech, he was given a P100 cartridge respirator, which “had a

99.9% filtration rate for airborne particulate.”

       Briggs was terminated from his employment at Permatech for attendance-

related issues. He subsequently filed a Form 18 (Notice of Accident) on 5 November

2013, alleging that he had “developed COPD and asthma as a result of working as a

Voeller technician . . . .” Employment Plus and Debbie’s Staffing each filed a Form

61 in which they asserted that Briggs “did not suffer a compensable occupational

disease arising out of and in the course of his employment . . . .”

       On 8 October 2015, a hearing was held before Deputy Commissioner J. Brad

Donovan. Briggs testified in support of his claim at the hearing. Depositions were

later taken of Dr. Dennis Darcey and Dr. Douglas McQuaid as well as of two

vocational experts.

       Dr. McQuaid, a pulmonary and critical care physician employed by LeBauer

HealthCare, testified that Briggs had come to his office complaining of shortness of



                                          -3-
                         BRIGGS V. DEBBIE’S STAFFING, INC.

                                  Opinion of the Court



breath and wheezing. He opined that Briggs’ condition had been caused by the

substances he was exposed to at the Permatech facility. He conceded, however, that

he was unaware of the fact that Briggs had (1) smoked cigarettes during breaks at

work; (2) been given a respirator mask for use during work hours; (3) a history of

marijuana usage; and (4) previously been treated for allergies with albuterol.

      Dr. Darcey, the Division Chief of Occupational and Environmental Medicine

and the Medical Director of the Occupational Medicine Clinic at Duke University,

testified that Briggs’ asthma likely predated his employment with Defendants

because his medical records established that he “already had a reactive airway before

he began working at the Permatech facility.” He did state, however, his belief that

Briggs’ asthma had been aggravated during his employment at Permatech.

      On 18 May 2016, the deputy commissioner issued an opinion and award

concluding that “[b]ased upon the preponderance of evidence in view of the entire

record . . . [Briggs] has met his burden and is temporarily totally disabled from

employment as a result of his occupational disease and is entitled to temporary total

disability compensation at the rate of $213.27 per week for the period beginning on

25 April 2012 and continuing.” Defendants appealed to the Full Commission.

      On 31 March 2017, the Full Commission issued an Opinion and Award

reversing the deputy commissioner’s decision and denying Briggs’ claim for benefits.




                                         -4-
                           BRIGGS V. DEBBIE’S STAFFING, INC.

                                   Opinion of the Court



Commissioner Bernadine S. Ballance dissented. On 4 April 2017, Briggs filed a

timely notice of appeal.

                                       Analysis

      Appellate review of an opinion and award of the Industrial Commission is

typically “limited to consideration of whether competent evidence supports the

Commission’s findings of fact and whether the findings support the Commission’s

conclusions of law.” Philbeck v. Univ. of Mich., 235 N.C. App. 124, 127, 761 S.E.2d

668, 671 (2014) (citation and quotation marks omitted). “The findings of fact made

by the Commission are conclusive on appeal if supported by competent evidence even

if there is also evidence that would support a contrary finding. The Commission’s

conclusions of law, however, are reviewed de novo.” Morgan v. Morgan Motor Co. of

Albemarle, 231 N.C. App. 377, 380, 752 S.E.2d 677, 680 (2013) (internal citation

omitted), aff’d per curiam, 368 N.C. 69, 772 S.E.2d 238 (2015).

      “For an injury or death to be compensable under our Workmen’s Compensation

Act it must be either the result of an ‘accident arising out of and in the course of the

employment’ or an ‘occupational disease.’” Booker v. Duke Med. Ctr., 297 N.C. 458,

465, 256 S.E.2d 189, 194 (1979) (citation omitted).       N.C. Gen. Stat. § 97-53(13)

provides that a disease is considered occupational if it is “proven to be due to causes

and conditions which are characteristic of and peculiar to a particular trade,

occupation or employment, but excluding all ordinary diseases of life to which the



                                          -5-
                          BRIGGS V. DEBBIE’S STAFFING, INC.

                                   Opinion of the Court



general public is equally exposed outside of the employment.” N.C. Gen. Stat. § 97-

53(13) (2017).

      Our Supreme Court has held that in order

             [f]or a disease to be occupational under G.S. 97-53(13) it
             must be (1) characteristic of persons engaged in the
             particular trade or occupation in which the claimant is
             engaged; (2) not an ordinary disease of life to which the
             public generally is equally exposed with those engaged in
             that particular trade or occupation; and (3) there must be
             a causal connection between the disease and the claimant’s
             employment.

Rutledge v. Tultex Corp./Kings Yarn, 308 N.C. 85, 93, 301 S.E.2d 359, 365 (1983)

(citation, quotation marks, and brackets omitted). The Supreme Court has made

clear that “[a]ll ordinary diseases of life are not excluded from the statute’s coverage.

Only such ordinary diseases of life to which the general public is exposed equally with

workers in the particular trade or occupation are excluded.” Id. (citation omitted).

      The first two prongs of the Rutledge test “are satisfied if, as a matter of fact,

the employment exposed the worker to a greater risk of contracting the disease than

the public generally.” Id. at 93-94, 301 S.E.2d at 365 (citation omitted). “The greater

risk in such cases provides the nexus between the disease and the employment which

makes them an appropriate subject for workmen’s compensation.” Id. at 94, 301

S.E.2d at 365 (citation and quotation marks omitted).

      This Court has explained that

             [r]egardless of how an employee meets the causation prong


                                          -6-
                          BRIGGS V. DEBBIE’S STAFFING, INC.

                                   Opinion of the Court



             (i.e., whether it be evidence that the employment caused
             the disease or only contributed to or aggravated the
             disease), the employee must nevertheless satisfy the
             remaining two prongs of the Rutledge test by establishing
             that the employment placed him at a greater risk for
             contracting the condition than the general public.

Futrell v. Resinall Corp., 151 N.C. App. 456, 460, 566 S.E.2d 181, 184 (2002) (citation

omitted and emphasis added), aff’d per curiam, 357 N.C. 158, 579 S.E.2d 269 (2003).

      In the present case, the Commission’s Opinion and Award contained the

following pertinent findings of fact:

                    1.     Plaintiff is a thirty-two-year-old high school
             graduate who worked primarily as a restaurant cook and
             lawn care worker before obtaining vocational training in a
             forestry fire fighter program through Job Corps. Prior to
             Plaintiff’s involuntary termination from the Job Corps
             program in 2008, he was noted to complain of wheezing
             during medical visits on May 30, 2007, July 27, 2007, and
             January 14, 2008. Plaintiff was also prescribed Albuterol
             for his symptoms.

                    2.     Permatech is a refractory manufacturer
             which makes precast troughs and molds that are used in
             the molten metal industry. Plaintiff worked at Permatech
             as a ceramic technician. As a ceramic technician, less than
             half of Plaintiff’s time was spent working on the “Voeller”
             machine. The remainder of Plaintiff’s time was spent
             working on smaller molds in other areas of the plant or
             helping to cast small parts.

                   3.     The Voeller machine is a big circular mixing
             machine which measures approximately 12 to 13 feet in
             diameter and contains a blade which mixes dry ingredients
             with water. The dry ingredients which are mixed in the
             Voeller machine and the smaller molding machines
             Plaintiff would work with were composed of, inter alia,


                                          -7-
            BRIGGS V. DEBBIE’S STAFFING, INC.

                     Opinion of the Court



alumina silicate, cement (calcium aluminate), cristobalite,
quartz, fused silica, fumed silica, and silicon carbide, all
materials which may cause upper respiratory irritation
and can aggravate preexisting chronic lung conditions.

       4.     The dry ingredients were taken to the Voeller
machine by a forklift operator, who maneuvers the bag or
bin over a chute which measure[s] approximately 20 inches
by 20 inches and was located at the top of the machine.
Once the bag or bin was in place, about one or two feet
above the chute, Plaintiff would cut a hole in the bottom to
discharge the mix. A plume of dust would surround
Plaintiff as each bag was emptied into the chute and would
stay in the air approximately two to three minutes before
it would settle. After the material and any needed
chemicals were poured into the machine, its blades would
spin, and then water was added in an amount that the
chemist of the plant directed. Operation of the Voeller
machine and cleaning it out created a dusty environment,
but not to the extent or magnitude depicted by Plaintiff in
his testimony. While Plaintiff testified that he dumped 10
to 20 bins or bags per day, Permatech records show that
the above-described process occurred on average 1.9 times
per day.

        5.     Plaintiff was required to wear respiratory
protection when working around the Voeller machine.
Permatech provided Plaintiff with a P95 mask, which
OSHA has deemed a respirator and which filters out 95
percent of the airborne particulate that is respirable.
Plaintiff wore the P95 mask as required. Towards the end
of Plaintiff’s employment at Permatech, he was provided
with a P100 cartridge respirator, which had a 99.9%
filtration rate for airborne particulate.

      6.    Dust sampling results for testing done at
Permatech, including personal air monitoring, were all
well below OSHA’s permissible exposure limits, except in
the Moldable Department, where Plaintiff never worked.
The results were also well below the “occupational


                            -8-
            BRIGGS V. DEBBIE’S STAFFING, INC.

                     Opinion of the Court



exposure limits” which Permatech’s predecessor in
interest, Alcoa, established internally and which were
more stringent than those set forth by OSHA. The air
sampling results also do not take into account the ten-fold
protection afforded by the P95 mask Plaintiff was required
to wear. While the testing relied upon by Defendants was
done prior to Plaintiff’s employment at Permatech, there
have not been any significant changes in weight or
equipment usage up to and through the time Plaintiff
worked there, so the same testing results would be
expected. Permatech has never been cited by OSHA for
exceeding the regulatory exposure limits for dusts and
chemicals, and no employee other than Plaintiff has
alleged an occupational lung disease from employment at
Permatech.

       7.    Plaintiff alleges that his breathing problems
began in 2011 while working at the Permatech facility and
developed gradually thereafter.        However, he never
complained of breathing problems to anyone at Permatech
or to any medical provider when he was working at
Permatech. Moreover, contrary to what he subsequently
reported to medical providers, Plaintiff continued to smoke
cigarettes during the time he worked at Permatech.

      8.     On July 18, 2012, almost three months after
he was terminated from his employment at Permatech for
attendance issues, Plaintiff presented to the Emergency
Department at University of North Carolina Hospitals
complaining of wheezing and shortness of breath. Plaintiff
reported that he was experiencing shortness of breath since
November 2011, that at onset he may have had some cold
symptoms, that he initially believed he had developed
bronchitis, but then his symptoms became persistent. He
also reported using asthma medications and that his
symptoms appeared to improve with Albuterol. It is
unclear from the record who had prescribed the asthma
medications he was taking or how long he had been taking
them. Plaintiff underwent a chest x-ray and EKG and the
attending physician ruled out the possibility of interstitial
lung disease.

                            -9-
             BRIGGS V. DEBBIE’S STAFFING, INC.

                      Opinion of the Court




      ....

        11.     Plaintiff began treatment with Dr. Douglas
McQuaid, who is board-certified in internal medicine,
pulmonary medicine, and critical care medicine, beginning
April 22, 2014 and continuing through September 2014.
Plaintiff was evaluated for the purpose of establishing care
for asthma, a condition he had previously had medical
treatment for, including Albuterol. Plaintiff reported a
history of smoking approximately one-quarter pack per
week for 3 years, quitting in 2005. Plaintiff also reported
that he was directly exposed to silica fibers and chemicals
containing iron particles on a daily basis at his job and that
he developed a cough, shortness of breath, and wheezing
for the first time in his life while working at the Permatech
facility. Plaintiff further reported that he began to produce
black nasal and chest mucus and was not given a respirator
for several months.

       12.   Plaintiff underwent pulmonary function
testing, which revealed moderate airflow obstruction. This
condition was capable of reversal with a bronchodilator.
Based upon his examination and the testing, Dr. McQuaid
was of the opinion that Plaintiff had asthma. Plaintiff
reported experiencing seasonal allergies and Dr. McQuaid
recommended allergy testing, but Plaintiff declined.
According to Dr. McQuaid, it is important to understand
any allergies an asthmatic person may have because “if
you’re allergic to something and you have asthma, it can
make the asthma symptoms worse.”

        13.    In response to a letter from Plaintiff’s counsel
dated April 20, 2015, Dr. McQuaid opined that Plaintiff’s
condition was caused by the substances he was exposed to
at the Permatech facility. However, there is no description
of all of the substances and the letter indicates plaintiff did
not use a breathing device. Dr. McQuaid could not
remember seeing any additional documentation setting out
the specific substances used at the Permatech facility. Dr.


                             - 10 -
            BRIGGS V. DEBBIE’S STAFFING, INC.

                     Opinion of the Court



McQuaid did not review material data safety sheets of the
chemicals Plaintiff worked with and did not review
Permatech’s dust sampling results in conjunction with his
evaluation and diagnosis of Plaintiff. Dr. McQuaid was not
familiar with the types of respiratory masks used at the
Permatech facility and used by Plaintiff. Dr. McQuaid
testified that his understanding was that plaintiff “was
exposed to some black stuff.”

        14.   When Dr. McQuaid testified by deposition, he
initially opined, to a reasonable degree of medical
certainty, that Plaintiff’s asthma was very likely caused by
his environmental exposure at the Permatech facility.
However, Dr. McQuaid did not know that Plaintiff had
smoked cigarettes after 2005, did not know that Plaintiff
had complained of wheezing in 2007 and 2008, and did not
know that Plaintiff wore a respirator mask during the
entirety of his employment at the Permatech facility. Dr.
McQuaid ultimately testified that a different history might
affect his opinions on causation, and that Plaintiff’s
smoking at work after 2005 would be a different history
than the one Plaintiff gave him.

       15.    On September 29, 2015, Dr. Dennis Darcey
conducted an independent medical examination of Plaintiff
at the request of Defendants Debbie’s Staffing, Inc., and
NCIGA. Dr. Darcey is an expert in occupational and
environmental medicine, industrial hygiene, and
epidemiology and is currently the Division Chief of
Occupational and Environmental Medicine at Duke
University and the Medical Director of Duke’s
Occupational Medicine Clinic. In addition to reviewing
Plaintiff’s medical records, Dr. Darcey reviewed the
material safety data sheets and Permatech’s dust sampling
results in conjunction with his evaluation of Plaintiff. Dr.
Darcey noted Plaintiff’s past history of allergic reaction to
cats, smoking cigarettes and marijuana, and inhalant
abuse.




                            - 11 -
             BRIGGS V. DEBBIE’S STAFFING, INC.

                      Opinion of the Court



        16.    After ordering a high resolution CT
examination and pulmonary function studies, Dr. Darcey
concluded that Plaintiff suffers from a mild to moderate
case of asthma. Dr. Darcey explained that asthma occurs
when the airways become irritated and inflamed, and that
reactions can be triggered by any number of things.
However, irritant dust does not generally cause new onset
asthma; it is more typically associated with an aggravation
of a preexisting airway hyperreactivity. With regard to
Plaintiff specifically, Dr. Darcey testified that, based on the
history of smoking and allergic responses, Plaintiff had a
reactive airway before he began working at the Permatech
facility, and that Plaintiff’s exposure to dust at Permatech
could have aggravated his preexisting reactive
airway/asthma condition.

       17.    Based upon a preponderance of the evidence
in view of the entire record, the Full Commission finds that
Plaintiff’s employment was a significant contributing
factor in his development of asthma, to the extent that his
exposure to irritant dust aggravated but did not cause his
asthma.

        18.   Neither Dr. McQuaid nor Dr. Darcey testified
that Plaintiff’s employment placed him at an increased risk
of contracting, as opposed to aggravating, asthma as
compared to members of the general public not so
employed. During Dr. Darcey’s deposition, Plaintiff’s
counsel introduced two articles which summarized studies
of silicon carbide protection workers in Norway and
Romania. The articles are based upon exposure to dust in
facilities where silicon carbine is made and there is no
evidence that this was similar to the dust exposure at the
Permatech facility. The level of silicon carbide-containing
dust in the studies was significantly higher than the levels
documented at Permatech, and significantly higher than
what Plaintiff could have possibly been exposed to with his
P95 respirator/mask. According to one article, the study
was conducted in a Romanian silicon carbide production
facility where “the overall level of pollution was


                             - 12 -
                          BRIGGS V. DEBBIE’S STAFFING, INC.

                                   Opinion of the Court



             exceptionally high” and the measurement of total dust in
             the air was “more than 50 times the maximum level
             permitted in Romania.” Furthermore, the articles do not
             indicate whether the workers wore respiratory protection
             at work. These articles do not support a finding that
             Plaintiff’s employment placed him at an increased risk of
             contracting asthma.

      After setting out its findings of fact, the Commission then made conclusions of

law stating, in relevant part, as follows:

                    4.     In order to satisfy the remaining two prongs
             of the Rutledge test, Plaintiff was required to present
             competent medical evidence that his exposure to alumina
             silicate, cement (calcium aluminate), cristobalite, quartz,
             fused silica, fumed silica, silicon carbine alumina, and
             other dusts placed him at a greater risk than the general
             public of contracting asthma. . . .

                   5.     Plaintiff has failed to prove through
             competent expert opinion evidence that his employment at
             the Permatech facility placed him at an increased risk of
             contracting asthma than the general public. . . .

      The only one of the Commission’s findings of fact challenged by Briggs in this

appeal is Finding No. 6. Thus, because the remainder of the Commission’s findings

of fact are unchallenged, they are binding on appeal. See Allred v. Exceptional

Landscapes, Inc., 227 N.C. App. 229, 232, 743 S.E.2d 48, 51 (2013) (“Unchallenged

findings of fact are presumed to be supported by competent evidence and are binding

on appeal.” (citation omitted)).

      The interplay between the three prongs of the Rutledge test was explained by

this Court in Futrell. In Futrell, the employee filed a workers’ compensation claim


                                          - 13 -
                         BRIGGS V. DEBBIE’S STAFFING, INC.

                                  Opinion of the Court



contending that he had contracted carpal tunnel syndrome as a result of his

employment as a resin kettle operator. He testified that his job responsibilities

required him to “tear[ ] open fifty-pound bags of chemicals with his hands, us[e] an

axe to bang on drums to loosen their contents, and monitor[ ] kettles.” Futrell, 151

N.C. App. at 457, 566 S.E.2d at 182.

      The defendants presented testimony from an orthopedic surgeon who testified

that the “plaintiff’s employment did not place him at a greater risk for developing

carpal tunnel syndrome than the general public.” Id. at 459, 566 S.E.2d at 183. The

Commission determined that “neither of plaintiff’s treating physicians, Drs. Vernon

Kirk and Anthony DiStasio, offered evidence that plaintiff’s job placed him at an

increased risk for development of the disease as compared to the employment

population at large.” Id. Based on its findings, the Commission concluded that the

plaintiff had failed to establish that his carpal tunnel syndrome was compensable

because he had not satisfied the first two prongs of the Rutledge test. Id. at 458, 566

S.E.2d at 183.

      We affirmed the Commission’s decision, ruling that its findings were supported

by competent evidence and supported its conclusions of law. In our opinion, we stated

the following:

                     . . . [T]here is no authority from this State which
             allows us to ignore the well-established requirement that a
             plaintiff seeking to prove an occupational disease show
             that the employment placed him at a greater risk for


                                         - 14 -
                          BRIGGS V. DEBBIE’S STAFFING, INC.

                                   Opinion of the Court



             contracting the condition, even where the condition may
             have been aggravated but not originally caused by the
             plaintiff’s employment. We cannot agree with the dissent’s
             position that this reading of Rutledge effectively precludes
             recovery in all cases where a claimant does not argue that
             his employment caused him to contract the disease. It
             simply precludes recovery where a claimant cannot meet
             all three well-established requirements for proving an
             occupational disease. This is not a novel approach or
             reading of Rutledge.

                     Indeed, if the first two elements of the Rutledge test
             were meant to be altered or ignored where a claimant
             simply argued aggravation or contribution as opposed to
             contraction, then our courts would not have consistently
             defined the third element of the Rutledge test as being met
             where the claimant can establish that the employment
             caused him to contract the disease, or where he can
             establish that it significantly contributed to or aggravated
             the disease. . . .    Rutledge and subsequent case law
             applying its three-prong test make clear that evidence
             tending to show that the employment simply aggravated or
             contributed to the employee’s condition goes only to the
             issue of causation, the third element of the Rutledge test.
             Regardless of how an employee meets the causation prong
             (i.e., whether it be evidence that the employment caused
             the disease or only contributed to or aggravated the
             disease), the employee must nevertheless satisfy the
             remaining two prongs of the Rutledge test by establishing
             that the employment placed him at a greater risk for
             contracting the condition than the general public.

Id. at 460, 566 S.E.2d at 184 (internal citations omitted).

      Here, the Commission concluded that Briggs had satisfied the third prong of

the Rutledge test by showing that the conditions at the Permatech facility aggravated

his asthma, and this determination is not in dispute. Rather, the key question in this



                                          - 15 -
                          BRIGGS V. DEBBIE’S STAFFING, INC.

                                   Opinion of the Court



appeal is whether Briggs has likewise satisfied the first two prongs of the Rutledge

test.

        Briggs asserts that he provided sufficient evidence to demonstrate that his

conditions of employment increased his risk of contracting asthma as compared with

the general public. Specifically, he contends that the evidence he presented in the

form of lay testimony and articles — coupled with basic notions of “common sense” —

was sufficient to meet his burden of proof. Defendants, conversely, argue that Briggs

was required to produce expert medical evidence in order to establish that his

employment conditions placed him at a greater risk for contracting asthma. In order

to analyze this issue, we find it instructive to review the relevant case law from our

appellate courts applying Rutledge.

        Norris v. Drexel Heritage Furnishings, Inc., 139 N.C. App. 620, 534 S.E.2d 259

(2000), cert. denied, 353 N.C. 378, 547 S.E.2d 15 (2001), involved a worker who

brought a claim for workers’ compensation benefits based on her allegations that her

employment as a splicing machine operator had caused her fibromyalgia. Id. at 622,

534 S.E.2d at 261. The plaintiff offered the testimony of a specialist in chronic pain

management who had diagnosed her with myofascial pain syndrome. He “indicated

a causal relation existed between plaintiff’s condition and her employment.” Id. at

621-22, 534 S.E.2d at 261. Several other medical specialists with whom the plaintiff

had consulted stated that they had diagnosed her disease as fibromyalgia. Id. at 622,



                                          - 16 -
                          BRIGGS V. DEBBIE’S STAFFING, INC.

                                   Opinion of the Court



534 S.E.2d at 261. Additionally, three of the plaintiff’s co-workers testified that “they

experienced similar burning sensation and knots in their upper backs and shoulders

as a result of performing the job.” Id. at 622, 534 S.E.2d at 261.

      The Commission found that “the plaintiff had fibromyalgia and that her

fibromyalgia was caused or aggravated by her employment with the defendant.” Id.

However, because the Commission concluded that “there was no medical evidence

that plaintiff’s employment with defendant placed her at an increased risk of

contracting or developing fibromyalgia as compared to the general public not so

employed,” it concluded that her fibromyalgia was not an occupational disease. Id.

      We affirmed the Commission’s decision, stating as follows:

                    Plaintiff . . . contends that the Commission acted
             under a misapprehension of law by requiring medical
             evidence to prove plaintiff’s employment subjected her to a
             greater risk of developing fibromyalgia than the general
             public not so employed. We disagree.

                   . . . . [W]ith regard to the necessity of proof by expert
             medical testimony, our Supreme Court has stated that
             where the exact nature and probable genesis of a particular
             type of injury involves complicated medical questions far
             removed from the ordinary experience and knowledge of
             laymen, only an expert can give competent opinion
             evidence as to the cause of the injury. . . . It has also stated
             that when a layman can have no well-founded knowledge
             and can do no more than indulge in mere speculation (as to
             the cause of a physical condition), there is no proper
             foundation for a finding by the trier without expert medical
             testimony. . . . Therefore, findings regarding the nature of
             a    disease—its        characteristics,    symptoms,       and



                                          - 17 -
                          BRIGGS V. DEBBIE’S STAFFING, INC.

                                   Opinion of the Court



             manifestations—must ordinarily be based upon expert
             medical testimony.

Id. at 622-23, 534 S.E.2d at 262 (internal citation and quotation marks omitted).

      In Chambers v. Transit Mgmt., 360 N.C. 609, 636 S.E.2d 553 (2006), the

employee sought workers’ compensation benefits for a left ulnar nerve entrapment

affecting his elbow and a cervical spine condition affecting his neck. He alleged that

these conditions were caused by his occupation as a bus driver. Id. at 610, 636 S.E.2d

at 554.

      The plaintiff offered testimony from Dr. Tim Adamson, a neurosurgeon who

diagnosed him with a “double crush syndrome” and helped describe the relationship

between the two injuries. Id. at 611, 636 S.E.2d at 554. Dr. Adamson also wrote a

letter to the plaintiff’s attorney in which he stated that “plaintiff’s occupation as a

bus driver did place him slightly at higher risk than the general public.” Id. at 614,

636 S.E.2d at 556. At his deposition, he clarified the statements in his letter by

testifying that he was “not able to say that the bus driving activities caused the ulnar

neuropathy, but that it could have aggravated the ulnar neuropathy[.]” Id. at 615,

636 S.E.2d at 557. Based on Dr. Adamson’s opinions, the Commission found that

both of the plaintiff’s injuries were compensable occupational diseases. Id. at 611,

636 S.E.2d at 554.

      The Supreme Court reversed the Commission’s award and held that the

“plaintiff ha[d] failed to establish that his employment placed him at a greater risk


                                          - 18 -
                          BRIGGS V. DEBBIE’S STAFFING, INC.

                                   Opinion of the Court



of contracting either his ulnar nerve entrapment or his cervical spine condition than

the general public.” Id. at 614, 636 S.E.2d at 556. The Court focused its analysis on

the medical evidence presented by the plaintiff, holding that even though Dr.

Adamson’s letter stated that the plaintiff was “at higher risk than the general

public[,]” the letter did not “satisfactorily distinguish between the risk faced by

plaintiff of contracting his conditions and the risk of aggravating a preexisting

condition relative to the general public[.]” Id. at 614-15, 636 S.E.2d at 556. Thus,

the Court concluded that the plaintiff had not met his burden of establishing through

expert medical evidence that his employment placed him at a greater risk than

members of the general public of contracting the diseases. Id. at 615, 636 S.E.2d at

556.

       Briggs does not dispute the proposition that he was required to satisfy the first

two prongs of the Rutledge test by showing that his employment at Permatech

exposed him to a greater risk of contracting asthma than the general public. Instead,

he contends that North Carolina courts have never expressly required expert medical

evidence to establish the first two prongs of the Rutledge test. However, based on our

careful reading of Norris and Chambers, we conclude that our case law has, in fact,

consistently required that such evidence be produced in order for these two prongs to

be met. See Thomas v. McLaurin Parking Co., 181 N.C. App. 545, 551, 640 S.E.2d

779, 783 (2007) (affirming denial of benefits where “[n]o evidence was presented by



                                          - 19 -
                              BRIGGS V. DEBBIE’S STAFFING, INC.

                                         Opinion of the Court



either doctor presenting testimony to the Commission that plaintiff’s employment

placed him at a greater risk for contracting degenerative arthritis”).1

       The Commission’s unchallenged findings of fact fully support its conclusion

that Briggs failed to offer sufficient medical evidence that the conditions at the

Permatech facility placed him at a greater risk for contracting asthma than the

general public.        In Finding No. 17, the Commission found that “Plaintiff’s

employment was a significant contributing factor in his development of asthma, to

the extent that his exposure to irritant dust aggravated but did not cause his asthma.”

In Finding No. 18, the Commission found that “[n]either Dr. Darcey nor Dr. McQuaid

testified that Plaintiff’s employment placed him at an increased risk of contracting,

as opposed to aggravating, asthma as compared to members of the general public not

so employed.” Moreover, as the Commission also noted, Dr. Darcey testified that

“asthma occurs when the airways become irritated and inflamed, and that reactions

can be triggered by any number of things” but that “irritant dust does not generally

cause new onset asthma . . . .”

       Briggs also argues that the Commission erred by failing to determine that the

two articles he submitted during Dr. Darcey’s deposition supported a finding that his



       1   While Briggs attempts to rely on Caulder v. Waverly Mills, 314 N.C. 70, 331 S.E.2d 646
(1985), that case is inapposite. The issue in Caulder was not whether the plaintiff’s employment placed
him at a greater risk than the general public of contracting his disease for purposes of the Rutledge
test. Rather, the question in Caulder involved the entirely separate issue of whether the defendants’
employment was the plaintiff’s “last injurious exposure” to the hazards of the disease from which the
plaintiff suffered. Id. at 72, 331 S.E.2d at 647 (emphasis added).

                                                - 20 -
                         BRIGGS V. DEBBIE’S STAFFING, INC.

                                  Opinion of the Court



job at Permatech placed him at an increased risk of contracting asthma. As an initial

matter, these articles are not an adequate substitute for expert medical evidence on

this issue. Furthermore, we note that the Commission made an unchallenged finding

that these articles — which detailed studies of silicon carbide effects on workers in

factories in Norway and Romania — involved working environments in which the

amounts of silicon carbide were significantly higher than those at the Permatech

facility. The Commission also found that the articles did not specify whether the

workers in the study wore respiratory masks for protection as did the workers in the

Permatech facility.

      In his final argument, Briggs contends that expert medical evidence was not

required under the circumstances of this case to establish the first two prongs of the

Rutledge test because the facts here did not involve complex questions of science so

much as “common sense.” He argues that “[t]he average person is not exposed to 108

tons of asthma-causing dust” and asserts that any layperson would know that

working in a dusty environment exposes a worker to an increased risk of contracting

asthma.

      We are unable to agree with Briggs that the question of whether an individual

can actually contract asthma simply by working in a dusty environment is one that a

layperson could answer.     Rather, we believe such a determination is beyond a

layperson’s understanding given that questions as to the root causes of asthma can



                                         - 21 -
                            BRIGGS V. DEBBIE’S STAFFING, INC.

                                      Opinion of the Court



only be answered by medical experts.2 See Norris, 139 N.C. App. at 622-23, 534

S.E.2d at 262 (holding that “when a layman can have no well-founded knowledge and

can do no more than indulge in mere speculation (as to the cause of a physical

condition), there is no proper foundation for a finding by the trier without expert

medical testimony”).

       Thus, Briggs failed to establish that “[his] employment exposed [him] to a

greater risk of contracting [asthma] than the public generally . . . .” Rutledge, 308

N.C. at 93-94, 301 S.E.2d at 365 (citation omitted). Accordingly, the Commission

properly denied his claim.

                                         Conclusion

       For the reasons stated above, we affirm the Commission’s 31 March 2017

Opinion and Award.

       AFFIRMED.

       Judges TYSON and BERGER concur.




       2 We observe that Briggs’ “common sense” argument stands in stark contrast to Dr. Darcey’s
testimony that asthma is generally not caused by irritant dust.

                                             - 22 -